                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
BOARD OF TRUSTEES, I.B.E.W. LOCAL      )
UNION 508 PENSION FUND, BOARD OF       )
TRUSTEES, I.B.E.W. LOCAL UNION 508     )
HEALTH AND WELFARE FUND,               )
                                       )
     Plaintiffs,                       )
                                       )
v.                                     )          CV418-238
                                       )
RABEY ELECTRIC COMPANY, INC.,          )
                                       )
     Defendant.                        )

                                ORDER

     Pursuant to the parties’ representations to the Court during their

February 21, 2019, telephonic status conference, all deadlines in this

case are STAYED for 60 days pending the District Judge’s decision on

plaintiffs’ pending motion to approve consent judgment (doc. 8).

     SO ORDERED, this 21st         day of February, 2019.



                                 ______________________________
                                  __________________________
                                 CHRIS
                                  HRISTOPHER
                                     STO
                                       T PH E L. RAY
                                          HER
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
